 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 1 of 21



                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF NEW YORK



                                         )
CAYUGA NATION, CLINT HALFTOWN,           )
TIMOTHY TWOGUNS, GARY WHEELER,           )
DONALD JIMERSON, MICHAEL                 )
BARRINGER, RICHARD LYNCH, B.J.           )
RADFORD, AND JOHN DOES 8-20,             )
                                         )
            Plaintiffs,                  )
                                         )
            v.                           )                     No. 5:14-cv-1317-DNH-ATB
                                         )
HOWARD TANNER, VILLAGE                   )
OF UNION SPRINGS CODE ENFORCEMENT )
OFFICER, IN HIS OFFICIAL CAPACITY;       )
BUD SHATTUCK, VILLAGE OF UNION           )
SPRINGS MAYOR, IN HIS OFFICIAL           )
CAPACITY; CHAD HAYDEN, VILLAGE OF )
UNION SPRINGS ATTORNEY, IN HIS           )
OFFICIAL CAPACITY; BOARD OF              )
TRUSTEES OF THE VILLAGE OF UNION         )
SPRINGS, NEW YORK; AND THE VILLAGE )
OF UNION SPRINGS, NEW YORK               )
                                         )
            Defendants.                  )
________________________________________ )

                        FIRST AMENDED COMPLAINT
                 FOR DECLARATORY AND INJUNCTIVE RELIEF

       1.    This is an action by the Cayuga Nation (“the Nation”) and unnamed Nation

officers, employees, and representatives against the Village of Union Springs and certain

of its officials to prevent their interference with the Nation’s federally protected rights.

       2.    To promote tribal economic development, the Indian Gaming Regulatory Act

(“IGRA”) gives the Nation the right to conduct certain gaming activities on its reservation

lands free of interference from state or local authorities, and sets up a comprehensive
 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 2 of 21



scheme of federal and tribal regulation of those activities. IGRA also prohibits state and

local officials from bringing criminal enforcement actions under state or local gambling

laws in “Indian country” – a statutorily defined term that includes the Nation’s federally

recognized reservation land – even with respect to Indian gambling activities that are not

authorized by IGRA. The Nation, for its part, has fully complied with the requirements of

IGRA and the regulations of the National Indian Gaming Commission (“NIGC”). In spite

of this, the Village of Union Springs has issued multiple “Orders to Remedy Violations”

and has threatened legal action, including criminal proceedings, if the Nation does not

come into compliance with a 1958 Village anti-gambling ordinance that IGRA plainly

preempts. To prevent these unlawful actions, the Nation seeks declaratory and injunctive

relief, including a temporary restraining order and a preliminary injunction.

                             JURISDICTION AND VENUE

       3.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1362.

       4.     Venue is proper under 28 U.S.C. § 1391(b)(1) because all defendants reside

in this district and in New York State. Venue is also proper under 28 U.S.C. § 1391(b)(2)

because a substantial part of the events giving rise to the claim occurred in this district

(namely, in the Village of Union Springs, where Lakeside Entertainment is located).

                              FACTUAL BACKGROUND

The Parties

       5.     Plaintiff Cayuga Nation (“Nation”) is a federally recognized Indian tribe. See

77 Fed. Reg. 47,868 (Aug. 10, 2012). The federal government recognizes the Nation as

the same entity with which it entered the Treaty of Canandaigua in 1794 (7 Stat. 44).
 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 3 of 21



       6.      Plaintiff Clint Halftown is the Nation’s federal representative and a member

of the Nation’s governing body, the Cayuga Nation Council, recognized by the U.S.

Department of the Interior. See Cayuga Nation v. Bernhardt, No. CV 17-1923 (CKK),

2019 WL 1130445, at *1 (D.D.C. Mar. 12, 2019). Mr. Halftown oversees the operation of

the Nation’s Lakeside Entertainment gaming facility at 271 Cayuga Street, Union Springs,

New York.

       7.      Plaintiff Timothy Twoguns is the Nation’s alternate federal representative and

a member of the Cayuga Nation Council. Mr. Twoguns is also Chair of the Cayuga Nation

Gaming Commission, and as such, participates with Plaintiff Halftown in overseeing the

operation of the Nation’s Lakeside Entertainment gaming facility.

       8.      Plaintiff Gary Wheeler is a member of the Cayuga Nation Council.

       9.      Plaintiff Donald Jimerson is a member of the Cayuga Nation Council.

       10.     Plaintiff Michael Barringer is a member of the Cayuga Nation Council.

       11.     Plaintiff Richard Lynch is the Chief Operating Officer of Lakeside

Enterprises.

       12.     Plaintiff B.J. Radford is the Chief Financial Officer of the Nation and of

Lakeside Enterprises.

       13.     Plaintiffs John Does 8 through 20 are unknown officers, employees, and/or

representatives of the Nation who are at risk of criminal or civil penalties for conduct

relating to the operation of the Lakeside Entertainment gaming facility at 271 Cayuga

Street, Union Springs, New York.

       14.     Defendant Bud Shattuck is the Mayor of the Village of Union Springs and is

sued in his official capacity.
 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 4 of 21



       15.   Defendant Howard Tanner is the Code Enforcement Officer of the Village of

Union Springs and is sued in his official capacity.

       16.   Defendant Chad Hayden is the Village Attorney of the Village of Union

Springs and is sued in his official capacity.

       17.   Defendant Board of Trustees of the Village of Union Springs is the governing

body of the Village of Union Springs.

       18.   Defendant Village of Union Springs is a municipal corporation chartered

under the laws of New York State.

       19.   All of the Defendants’ conduct described in this complaint has been

undertaken, or will be undertaken, under color of state law.

The Indian Gaming Regulatory Act

       20.   In furtherance of the federal policy of Indian economic self-sufficiency,

Congress enacted IGRA in 1988 to explicitly allow, and to provide a comprehensive

scheme for the regulation of, certain Indian gaming activities. 25 U.S.C. §§ 2701-02.

       21.   The provisions of IGRA preempt any contrary state or local law. Thus, if

gaming is permitted by IGRA, a state or local law may not punish or restrict it. See, e.g.,

Sycuan Band of Mission Indians v. Roache, 54 F.3d 535, 539-40 (9th Cir. 1994).

       22.   IGRA divides Indian gaming into three categories.

       23.   Class I gaming consists of traditional and social games played for no

significant financial stakes. 25 U.S.C. § 2703(6). Indian nations maintain exclusive

control over Class I gaming. Id. § 2710(a)(1).

       24.   Class II gaming includes “the game of chance commonly known as bingo

(whether or not electronic, computer, or other technologic aids are used in connection

therewith)” and similar games if played in the same location. Id. § 2703(7)(A)(i). Class II
 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 5 of 21



gaming is regulated by Indian nations pursuant to tribal ordinances approved by the

National Indian Gaming Commission (“NIGC”), an independent federal regulatory

commission located within the Department of the Interior. Id. §§ 2704, 2710(a)(2), (b).

       25.   Class III is a residual category, consisting of any games not included in

Classes I and II. Class III gaming includes casino-style games, slot machines, and lotteries,

25 U.S.C. § 2703(8), and must be conducted in conformance with a “Tribal-State compact

entered into by the Indian tribe and the State.” 25 U.S.C. § 2710(d)(1)(C).

       26.   Only Class II gaming is at issue in this case. IGRA permits Indian nations to

engage in Class II gaming on “Indian lands within such tribe’s jurisdiction” if the “gaming

is located within a State that permits such gaming for any purpose by any person,” and “the

governing body of the Indian tribe adopts an ordinance or resolution” that is approved by

the Chairman of the NIGC. 25 U.S.C. § 2710(b).

       27.   In addition to preempting state and local laws prohibiting Class II gaming,

IGRA also bars state and local officials from bringing criminal proceedings under state or

local gambling laws in Indian country, even with respect to Indian gambling activities that

are not authorized by IGRA. Instead, IGRA vests the United States with “exclusive

jurisdiction” over “criminal prosecutions” under “State gambling laws that are made

applicable under this section to Indian country.” 25 U.S.C. § 1166(d). That section covers

“all State laws pertaining to the licensing, regulation, or prohibition of gambling,” id.

§ 1166(a), thus allowing the federal government (and only the federal government) to

prosecute violations of state gambling laws, except that even the federal government may

not prosecute violations of state gambling laws where IGRA authorizes Indian gaming, id.

§ 1166(c).
 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 6 of 21



The Nation’s Operation of Lakeside Entertainment

       28.   Pursuant to IGRA’s regulatory scheme, in 2004 the Nation opened a business

known as Lakeside Entertainment, sometimes referred to as a “bingo hall.”

       29.   Lakeside Entertainment is located at 271 Cayuga Street, Union Springs, New

York, within the boundaries of the Nation’s historic reservation.

       30.   The Nation temporarily closed Lakeside Entertainment in October 2005. The

Nation reopened Lakeside Entertainment in the same location on July 3, 2013.

       31.   The gaming taking place at Lakeside Entertainment consists of bingo,

conducted with the technological aid of machines. IGRA classifies this form of gaming as

Class II. 25 U.S.C. § 2703(7)(A)(i).

       32.   The gaming activities taking place at Lakeside Entertainment are ones that

New York State permits for at least some classes of persons. See N.Y. Const. Art. I, § 9(2)

(“any city, town or village within the state may . . . authorize, subject to state legislative

supervision and control, the conduct of . . . games of chance commonly known as . . . bingo

or lotto [by] . . . bona fide religious, charitable or non-profit organizations of veterans,

volunteer firefighter and similar non-profit organizations…”).

       33.   The Nation also is in compliance with the statutory requirement that it adopt,

and receive NIGC approval of, a Class II gaming ordinance. On November 12, 2003, the

Nation’s Council adopted a Class II gaming ordinance, and on November 18, 2003, NIGC

approved the ordinance. On May 3, 2018, the Nation adopted a revised Class II gaming

ordinance, updated to reflect federal regulatory changes and best business practices that

have developed since 2003. On July 31, 2018, NIGC approved the revised ordinance. The

revised ordinance remains in effect, as does NIGC’s approval.
 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 7 of 21



       34.   Lakeside Entertainment satisfies IGRA’s requirement that the Nation’s Class

II gaming occur on “Indian lands within such tribe’s jurisdiction.” 25 U.S.C. § 2710(b).

       35.   With respect to the “Indian lands” requirement, IGRA defines this term to

include “all lands within the limits of any Indian reservation.” 25 U.S.C. § 2703(4)(A); see

25 C.F.R. § 502.12.

       36.   The Cayuga Nation’s federal reservation recognized by the Treaty of

Canandaigua includes land in Cayuga and Seneca counties, including the land on which

Lakeside Entertainment sits.

       37.   Congress has never disestablished the Cayuga Nation’s federal reservation.

       38.   The Cayuga Nation’s federal reservation therefore continues to exist.

       39.   Lakeside Entertainment thus operates on “Indian lands.”

       40.   The lands in question also satisfy the requirement that the lands be “within

such tribe’s [i.e., the Nation’s] jurisdiction,” 25 U.S.C. § 2710(b).

       41.   NIGC has repeatedly made clear that the phrase “with such tribe’s

jurisdiction” requires only that an Indian nation’s gaming occur within the boundaries of

its own territory, rather than the territory of another Indian nation.

       42.   Moreover, the Cayuga Nation possesses inherent authority over its

reservation by virtue of its sovereign existence as a people.

       43.   The United States has recognized that on its reservation the Nation retains the

right to “exercise sovereign powers consistent with [local governments’] concurrent

authority.” Brief of the United States as Amicus Curiae at 4 n.1, Cayuga Indian Nation of

N.Y. v. Seneca Cty., 761 F.3d 218 (2d Cir. 2014) (No. 12-3723).
 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 8 of 21



       44.    While nothing in IGRA requires the Nation to show that it in fact exercises

authority over its reservation lands, the Nation does so in numerous ways, including but

not limited to the following:

             a. The Nation maintains a police department that patrols the reservation,

                  enforces a penal code, and provides emergency services.

             b.   The Nation employs a Conservation Officer responsible for monitoring and

                  enforcing Nation ordinances pertaining to hunting, fishing, and related

                  activities.

             c. The Nation has promulgated ordinances related to building, zoning, land

                  use, and health and safety, enforced by a Nation Compliance officer.

             d. The Nation operates a court and contracts with a private prison to

                  incarcerate those found guilty of violating the Nation’s laws.

             e. The Nation participates in child welfare matters concerning reservation

                  children.

             f. The Nation has built and manages housing funded by the United States

                  Department of Housing and Urban Development and by Nation funds.

             g. The Nation is regularly awarded federal funding via government-to-

                  government programs for the provision of on-reservation services, such as

                  a grant pursuant to the Indian Roads Program and grants under the Indian-

                  Self Determination Act.

             h. The Nation provides scholarships to Nation citizens.

             i. The Nation organizes an annual community event that strengthens citizen

                  ties within and to the Nation’s reservation.
 Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 9 of 21



             j. The federal government plays a supervisory rule over affairs on the Cayuga

                reservation, including but not limited to providing federal funding for

                Nation-run reservation services, training Nation police officers, and

                inspecting underground storage tanks.

       45.    In 2013, in the hope of furthering the Nation’s economic development, the

Nation’s Council authorized the reopening of Lakeside Entertainment.

       46.    In compliance with NIGC regulations, the Nation renewed the facility license

for Lakeside Enterprises, and on May 8, 2013, the Nation provided NIGC with notice of

that renewal. At the same time, the Nation submitted the required environmental, public

health, and safety attestation for that facility. See 25 C.F.R. §§ 559.3, 559.4.

       47.    The Nation has similarly complied with IGRA and NIGC regulations

regarding the licensing of “primary management officials” and “key employees.” See 25

U.S.C. § 2710 (b)(2)(F).       These individuals include Plaintiffs Halftown, Twoguns,

Wheeler, Lynch, and Radford in addition to some of John Does 8-20.

             a. On May 21, 2013, the Nation submitted to the NIGC background check

                materials, including fingerprints, for personnel whom the NIGC’s

                regulations require to be licensed. See 25 C.F.R. §§ 556.4, 522.2(h).

             b. NIGC, in turn, assisted in processing those fingerprints and provided the

                resulting Criminal History Record Information (CHRI) to the Nation.

             c. On review of the CHRI, the Nation: (i) determined that the individuals were

                eligible to be licensed; and (ii) informed NIGC of its actions, as required by

                the agency’s regulations. See 25 C.F.R. Parts 556, 558.

             d. As part of this process, NIGC approved the Nation’s request for access to
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 10 of 21



                its secure, restricted Tribal Access Portal (https://tap.nigc.gov).

             e. On July 17, 2013, NIGC stated that it had no objection to the issuance of

                gaming licenses to the personnel whose information the Nation submitted

                on May 21.

             f. On July 23, 2013, the Nation submitted to NIGC information for four

                additional employees who require licenses.

             g. Following the same procedures outlined above, the NIGC processed this

                information and returned the CHRI to the Nation, which determined that

                each of those four individuals were eligible for a gaming license, and so

                notified the NIGC.

             h. On August 29, 2013, NIGC responded that it had no objection to the

                licensing of three of the individuals.

             i. After discussions with the Nation, on September 6, 2013, NIGC informed

                the Nation that it had no objection to the licensing of the fourth individual.

             j. Since 2013, the Nation and NIGC have followed similar procedures with

                respect to the licensing of numerous other individuals. In total from 2013

                until now, the Nation has licensed over 50 individuals pursuant to this

                process.

       48.    The NIGC actively regulates the Lakeside Entertainment facility.

       49.    On April 18, 2018, the NIGC conducted a site visit at Lakeside Entertainment.

       50.    In a May 16, 2018 letter to Mr. Halftown, the NIGC confirmed that it was

“regulat[ing] the gaming facility of the Nation” at Lakeside Entertainment.

       51.    In a July 31, 2018 letter, the NIGC approved an amendment to the Nation’s
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 11 of 21



Class II gaming ordinance as consistent with IGRA and NIGC regulations.

        52.   The Nation pays quarterly fees to NIGC based upon its Assessable Gaming

Revenue, and it regularly provides its Minimum Internal Control Standards Agreed Upon

Procedures audits reports and its audited financial statements to NIGC pursuant to IGRA

and applicable NIGC regulations.

        53.   NIGC lists the Nation on its “Gaming Tribe Report,” which was last updated

September 25, 2018, https://www.nigc.gov/images/uploads/state.pdf.

The Village of Union Springs’ Efforts to Prevent the Nation from Gaming

        54.   The Nation resumed gaming operations at Lakeside Entertainment on July 3,

2013. Upon reopening, the Nation initially offered only paper bingo and pull-tabs at the

facility.

        55.   Prior to its reopening of Lakeside Entertainment, the Nation took steps to

comply with all local zoning requirements. In particular, in 2010, the Nation received a

detailed architect’s report stating that its use of Lakeside Entertainment for Class II gaming

would comply with state and local zoning, land use, and building laws and codes, including

the Village of Union Springs Zoning Ordinance.

        56.   Consistent with the Nation’s desire to act openly and in compliance with all

applicable laws and regulations, the Nation’s counsel informed various State and local

officials by letter that it was reopening Lakeside Entertainment. A true and correct copy

of that letter is attached to this complaint as Exhibit A.

        57.   Nation counsel’s letter noted, among other things, that the Nation had

received a formal legal opinion from the law firm of Dorsey & Whitney, LLP, confirming

the legality of the Nation’s reopening of Lakeside Entertainment. The letter offered to
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 12 of 21



make the Dorsey & Whitney legal opinion available upon request, and twice urged law

enforcement to contact Nation counsel should they have any concerns about the Nation’s

activities.

        58.   On July 3, 2013, Defendant Howard Tanner, the Code Enforcement Officer

for the Village of Union Springs, visited the Lakeside Entertainment facility and expressed

concern about whether the Nation’s conduct of Class II gaming activities was permissible

under local law. At that time, Mr. Tanner also stated that the Nation would need a

Certificate of Occupancy for the facility. Nation counsel provided Mr. Tanner with copies

of the letter described in paragraph 33 above and with the Dorsey & Whitney opinion letter.

        59.   On July 8, 2013, the Village of Union Springs Board of Trustees met in

executive session. At that meeting, the Board determined that it would enforce a 1958

Village anti-gambling ordinance against the Nation. A true and correct copy of that

ordinance is attached to this complaint as Exhibit B.

        60.   On July 9, 2013, the Nation was served with an Order to Remedy Violations,

which cited the Nation for “operating Bingo without a license Issued [sic] by the Village

of Union Springs” in violation of “Games of chance ordinance dated May 19, 1958,” as

well as unspecified portions of the Union Springs Zoning Ordinance. On information and

belief, the Order to Remedy Violations was signed by Defendant Tanner. The Order stated:

“YOU ARE THEREFORE DIRECTED AND ORDERED to comply with the law and to

remedy the conditions above mentioned forewith [sic] no later than the 26th day of July

2013.” The Order continued: “Failure to remedy the conditions aforesaid with notice in

writing of compliance to the Village of Union Springs, Factory St., Union Springs, NY

13160, and to comply with the applicable provisions of law may constitute an offense
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 13 of 21



punishable by fine or imprisonment or both. PURSUANT to section 268 of the Village

Law of the State of New York, the Village of Union Springs also may seek injunctive relief

in the New York Supreme Court.”        A true and correct copy of the Order to Remedy

Violations is attached to this complaint as Exhibit C.

       61.   On July 23, 2013, Nation counsel wrote to Defendant Village Attorney Chad

Hayden to address the Order to Remedy Violations. Counsel explained that the Nation’s

gaming activities were lawful under IGRA, which preempts any state or local regulation of

Indian gaming.

       62.   On August 8, 2013, Betty Jane Radford, the Manager of Lakeside

Entertainment, wrote to Mr. Tanner, enclosing a completed application for a Certificate of

Occupancy. Ms. Radford explained that because Lakeside Entertainment is located on the

Nation’s federally recognized reservation, the Nation did not believe that it was subject to

the laws of other governments. Ms. Radford further explained that the structure in question

complies with the Cayuga Nation’s own health and safety ordinance, which incorporates

the requirements of the International Building Code, which in turn are at least as stringent

as the state and local codes that govern in Union Springs. Ms. Radford also noted, with

respect to the State and local building code, that “a professional architect retained by the

Nation recently determined that the Lakeside Entertainment facility is code-compliant in

all respects.”   Ms. Radford concluded that “the Nation always stands ready to work

cooperatively with County and town officials on a government-to-government basis”; for

that reason, and “without waiving any of the Nation’s rights,” Ms. Radford enclosed a

completed application for a Certificate of Occupancy.
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 14 of 21



       63.   Defendant Tanner did not grant the Certificate of Occupancy. Instead,

Defendant Tanner requested additional information, including costly construction

documents and site plans.

       64.   Even though the Nation already believed itself to be in full compliance with

all applicable local regulations, the Nation worked diligently to comply with Defendant

Tanner’s requests. In particular, the Nation retained an architect to complete another full

code compliance review. On December 19, 2013, the Nation provided the results of that

review to Defendant Tanner.

       65.   Also on December 19, 2013, the Nation added 86 electronic bingo machines

to Lakeside Entertainment. These machines constitute Class II gaming under IGRA, and

thus do not alter the legal status of the gaming taking place at the facility.

       66.   Once again, consistent with the Nation’s desire to act openly and to work with

local authorities, on December 19, 2013, the Nation’s counsel informed various State and

local officials (including Defendant Tanner) about the addition of the electronic gaming

machines. The Nation further highlighted that the plain text of IGRA, as well as clearly

established case law from the Second Circuit applying IGRA, bars state and local officials

from bringing criminal proceedings for violations of state and local gambling laws in

Indian country. True and correct copies of those letters are attached to this complaint as

Exhibit D.

       67.   In a newspaper article published on December 20, 2013, Village Attorney

Hayden was reported as saying that Village would move to shut down the gaming hall and

seize the electronic bingo machines. “Initially, we’ll send them a notice of violation,” the

article quoted Hayden as saying. “That will give them a reasonable time to comply and
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 15 of 21



then we’ll proceed to court.” A copy of that article is attached to this complaint as Exhibit

E.

          68.   On December 23, 2013, the Nation was served with two further Orders to

Remedy Violations, which were dated December 20, 2013.               One order stated that

“operating games of chance is not permitted in the Village of Union Springs,” again citing

the “Games of chance ordinance dated May 19, 1958,” as well as unspecified portions of

the Union Springs Zoning Ordinance. The second order claimed a violation of Section

1202.3 of Title 19 of the New York Code of Rules and Regulations, which provides that

“[n]o change shall be made in the nature of an existing building unless a certificate of

occupancy authorizing the change has been issued. The owner or occupant of such building

must demonstrate that such change will conform with all applicable provisions of the

Uniform Code before a certificate of occupancy will be issued.” Both orders required the

Nation to comply “no later than the 28th day of December, 2013,” and both orders again

stated that failure to remedy “may constitute an offense punishable by fine or imprisonment

or both,” and that the Village “also may seek injunctive relief in the New York Supreme

Court.”     On information and belief, the Orders to Remedy Violations were signed by

Defendant Tanner. True and correct copies of the Orders to Remedy Violations are

attached to this complaint as Exhibit F.

          69.   Because the Nation had duly applied for a certificate of occupancy and

provided Defendant Tanner with documentation that Lakeside Entertainment complied

with all applicable code requirements, the Nation sent Defendant Tanner a letter inquiring

whether he asserted any justification other than 1958 “Games of Chance” Ordinance for

his refusal to issue a certificate of occupancy. Defendant Tanner did not respond. On
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 16 of 21



information and belief, the sole reason that Defendant Tanner has refused to issue a

certificate of occupancy is the Nation’s non-compliance with the 1958 “Games of Chance”

Ordinance.

        70.   To forestall the imminent violation of its federally protected rights that the

Village’s actions threatened, the Nation on December 27, 2013, informed Village officials

that it would seek a temporary restraining order, as well as preliminary and permanent

injunctive relief.

        71.   Subsequently, on December 30, 2014, the Village and the Nation entered a

Standstill Agreement, which provided that the Village would take no action against

Lakeside Entertainment without providing 48 hours notice, and that the Nation would not

change the nature of the gaming offered at the facility. The agreement was effective until

April 30, 2014, and was subsequently extended for one month.

        72.   Since then, the Nation has continued to operate Lakeside Entertainment in

compliance with the Standstill Agreement and all applicable laws.

        73.   On February 21, 2014, Defendant Tanner again inspected the facility,

identifying three minor building-code issues he wished to see addressed, including

confirmation of Lakeside Entertainment’s most recent fire alarm test.

        74.   The Nation resolved the issues identified by Defendant Tanner in his February

21 visit. When Defendant Tanner returned on March 7, he said that he would issue a

Certificate of Occupancy the following week.

        75.   Defendant Tanner did not issue the Certificate of Occupancy. Instead, on

March 24, Defendant Tanner sent a letter reiterating his contention that Lakeside

Entertainment violated the Zoning Law and the 1958 Ordinance, “which prohibits bingo in
    Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 17 of 21



the Village.”     He further stated that “[u]ntil this matter is resolved I cannot grant a

certificate of occupancy.” The letter gave the Nation 10 days to commence permit

applications to the zoning board of appeals and the Village Board, and it identified no basis

for requiring such applications other than the Village’s plainly preempted ordinances. A

true and correct copy of Defendant Tanner’s letter is attached to this complaint as Exhibit

G.

         76.   As of the date of the filing of this complaint, the Nation has continued to

conduct its Class II gaming activities at Lakeside Entertainment, and the Village of Union

Springs has refused to issue a Certificate of Occupancy for the facility.

         77.   Although the Standstill Agreement was extended until May 30, 2014, it

expired as of that date. On October 27, 2014, outside counsel for the Village advised

counsel for the Nation that the Village intended to proceed with enforcement action against

the Lakeside Entertainment facility.

         78.   On May 20, 2015, Village officials served Orders to Show Cause directed at

the Lakeside Entertainment facility. Those Orders required the closure of the facility by

June 20, 2015, and threatened civil and criminal penalties for noncompliance.

         79.   Neither Defendant Tanner nor any other Union Springs official has

withdrawn the Village’s threats to seek criminal penalties in connection with the Lakeside

Entertainment facility.

                                      COUNT ONE
                                  (IGRA PREEMPTION)1

         80.   Paragraphs 1 through 79 are realleged as if set forth in full herein.



1
 For each count in this Complaint, all plaintiffs seek relief directly under the Supremacy
Clause of the United States Constitution and the Declaratory Judgment Act, 28 U.S.C.
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 18 of 21



        81.      The Nation’s Class II gaming activities at Lakeside Enterprises are legal

under IGRA. In particular, the gaming takes place on Indian lands within the Nation’s

jurisdiction; it is the type of gaming permitted in at least some circumstances by New York

State; and it is conducted pursuant to the Nation’s Class II gaming ordinance, which has

been approved by the Chairman of the NIGC.

        82.      Accordingly, IGRA preempts the application of State and local laws that

prohibit the Nation, its officers, its employees, or its other representatives from conducting

Class II gaming at Lakeside Entertainment, including but not limited to the 1958 Village

of Union Springs Anti-Gambling Ordinance; and including but not limited to the zoning

and land use law of the Village of Union Springs insofar as it incorporates the 1958 Anti-

Gambling Ordinance.

        83.      The civil proceedings threatened by the Village of Union Springs to enjoin

gaming activities authorized by federal law, and the prosecution of the Nation and its

employees for gaming activities authorized by federal law, would cause irreparable injury

to Plaintiffs.

        84.      Plaintiffs are therefore entitled to declaratory relief declaring the lawful right

of the Nation, its officers, and its employees to conduct Class II gaming at Lakeside

Enterprises.

        85.      Plaintiffs are also entitled to preliminary and permanent injunctive relief

preventing Defendants from taking any steps to apply state and local gambling laws

(including but not limited to the 1958 Games of Chance Ordinance) with respect to the




§§ 2201-2202 and Ex Parte Young, 209 U.S. 123 (1908), while the individual plaintiffs
also seek relief under 42 U.S.C. § 1983.
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 19 of 21



Nation’s Class II gaming activities at Lakeside Enterprises and ordering that the 1958

Games of Chance Ordinance cannot serve as a lawful basis for denying the Nation a

certificate of occupancy.

                               COUNT TWO
               (ILLEGAL PROSECUTION PREEMPTED UNDER IGRA)

         86.   Paragraphs 1 through 85 are realleged as if set forth in full herein.

         87.   Defendant Tanner’s threatened criminal proceedings with respect to Lakeside

Entertainment are illegal under IGRA regardless of whether the Nation’s activities are

authorized by IGRA. Under 18 U.S.C. § 1166(d), the United States has “exclusive

jurisdiction” to prosecute violations of state laws pertaining to the licensing, regulation, or

prohibition of gambling, if those violations occur in Indian country.

         88.   These threatened prosecutions would allege violations of state gambling laws

that pertain to the licensing, regulation, or prohibition of gambling, and would seek to

punish conduct that occurred at Lakeside Entertainment, which sits within the Nation’s

federally recognized reservation, and thus is within “Indian country” as that term is defined

by federal statute, see 18 U.S.C. § 1151(a).

         89.   As a result, any prosecution by state or local officials of the Nation, its

officers, its employees, or its other representatives for gaming activities at Lakeside

Entertainment is prohibited by the express terms of IGRA and by clearly established federal

case law applying IGRA. See United States v. Cook, 922 F.2d 1026, 1033–34 (2d Cir.

1991).

         90.   A criminal proceeding against Plaintiffs that is expressly prohibited by federal

law would cause Plaintiffs irreparable injury.
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 20 of 21



          91.   Plaintiffs are therefore entitled to declaratory and preliminary and permanent

injunctive relief to protect the Nation and its officers, its employees, and its other

representatives from illegal prosecution.

                                  COUNT THREE
                         (SOVEREIGN IMMUNITY FROM SUIT)

          92.   Paragraphs 1 through 91 are realleged as if set forth in full herein.

          93.   The Nation is a federally recognized Indian tribe and therefore possesses

sovereign immunity from suit.

          94.   Any court proceedings to punish or restrict gaming at Lakeside Entertainment

(including but not limited to proceedings to enforce the Orders to Remedy Violations)

would violate the Nation’s sovereign immunity.

          95.   For that reason, such proceedings would exceed the jurisdiction of state

courts.

          96.   Plaintiffs therefore are entitled to declaratory and injunctive relief barring

defendants from commencing or pursuing such proceedings.

                                   PRAYER FOR RELIEF

          WHEREFORE, plaintiffs respectfully request that this Court issue an order:

          (A)    Declaring that the Village of Union Springs’ 1958 Games of Chance

Ordinance and all other state and local laws prohibiting gambling are preempted by federal

law as applied to the Nation’s Class II gaming activities at Lakeside Entertainment;

declaring that the 1958 Games of Chance Ordinance cannot lawfully serve as a basis for

denying the Nation a certificate of occupancy; declaring that federal law prohibits

Defendants from taking any steps to restrict, interfere with, punish, prosecute, or otherwise

penalize actions taken by the Nation, its officers, its employees, or its other representatives
Case 5:14-cv-01317-DNH-ATB Document 100 Filed 05/22/19 Page 21 of 21



in furtherance of Class II gaming activities at Lakeside Enterprises; and declaring that the

Nation enjoys immunity to any suit to enforce the Ordinance.

       (B)     Enjoining Defendants from taking any steps to restrict, interfere with,

punish, prosecute, or otherwise penalize actions taken by the Nation, its officers, its

employees, or its other representatives in furtherance of Class II gaming activities at

Lakeside Enterprises, including but not limited to the enforcement of the 1958 Union

Springs Games of Chance Ordinance or other local and state laws concerning gambling,

whether independently through a civil or criminal action, or through civil or criminal

enforcement of the Village of Union Spring’s zoning law; or through a civil or criminal

action to enforce the Order to Remedy Violations dated July 9, 2013 or the Orders to

Remedy Violations dated December 20, 2013.

       (C)     Awarding attorney’s fees to Halftown, Twoguns, Wheeler, Jimerson,

Barringer, Lynch, Radford, and the John Doe Plaintiffs pursuant to 42 U.S.C. § 1988;

       (D)     Awarding costs to Plaintiffs; and

       (E)     Granting such other relief as this Court deems just and proper.



                      Respectfully submitted,

                      /s/ David W. DeBruin
                      David W. DeBruin (pro hac vice)
                      Zachary C. Schauf (pro hac vice application to be filed)
                      Jenner & Block LLP
                      1099 New York Ave., N.W.
                      Washington, DC 20001
                      Attorneys for the Cayuga Nation


DATED: May 22, 2019
